 

Exhibit 10.1

CONCHO RESOURCES INC. 
2015 STOCK INCENTIVE PLAN


I.  PURPOSE OF THE STOCK INCENTIVE PLAN; PRIOR PLANS

The purpose of the CONCHO RESOURCES INC. 2015 STOCK INCENTIVE PLAN (the “Stock
Incentive Plan”) is to provide a means through which CONCHO RESOURCES INC., a
Delaware corporation (the “Company”), and its Affiliates may attract and retain
able persons to serve as Directors or Consultants or to enter the employ of the
Company and its Affiliates and to provide a means whereby those individuals upon
whom the responsibilities of the successful administration and management of the
Company and its Affiliates rest, and whose present and potential contributions
to the Company and its Affiliates are of importance, can acquire and maintain
stock ownership or other awards, thereby strengthening their concern for the
welfare of the Company and its Affiliates and their desire to remain employed
by, or continue providing services to, the Company and its Affiliates.  A
further purpose of the Stock Incentive Plan is to provide such individuals with
additional incentive and reward opportunities designed to enhance the profitable
growth of the Company and its Affiliates.  Accordingly, the Stock Incentive Plan
provides for granting Incentive Stock Options, Options that do not constitute
Incentive Stock Options, Restricted Stock Awards, Performance Awards, or any
combination of the foregoing, as is best suited to the circumstances of the
particular employee, Consultant, or Director as provided herein.

The Stock Incentive Plan as set forth herein constitutes an amendment and
restatement of the Company’s 2006 Stock Incentive Plan as amended and restated
effective as of April 19, 2012 (the “Prior Plan”).  The Prior Plan constituted
an amendment and restatement of the Company’s 2006 Stock Incentive Plan as
originally adopted in 2006 (the “2006 Plan”), which originally adopted plan
constituted an amendment and restatement of the Concho Equity Holdings Corp. 
2004 Stock Option Plan (the “2004 Plan”).  Except as provided in the following
sentence, the Stock Incentive Plan shall supersede and replace in its entirety
the Prior Plan.   Notwithstanding any provisions herein to the contrary,
(a) each stock option granted under the 2004 Plan prior to June 1, 2006, shall
be subject to the terms and provisions applicable to such stock option under the
2004 Plan, as in effect immediately prior to June 1, 2006, subject to
adjustments in the number and class of shares of capital stock subject to each
such stock option, and in the exercise price thereof, in connection with the
Company’s assumption of the 2004 Plan and such stock option, as provided in the
2006 Plan, and (b) each other award granted under the Prior Plan prior to the
Effective Date shall be subject to the terms and provisions applicable to such
award under the Prior Plan as in effect immediately prior to the Effective Date,
except that any such award that is an Option shall also be subject to the
provisions of Paragraph VII(f) of the Plan.


II.  DEFINITIONS 

The following definitions shall be applicable throughout the Stock Incentive
Plan unless specifically modified by any paragraph:

 

--------------------------------------------------------------------------------

 

“Affiliate” means any corporation, partnership, limited liability company or
partnership, association, trust, or other organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company.  For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors of the
controlled entity or organization or (ii) to direct or cause the direction of
the management and policies of the controlled entity or organization, whether
through the ownership of voting securities or by contract or otherwise.

“Award” means, individually or collectively, any Option, Restricted Stock Award,
or Performance Award.

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended.  Reference in the
Stock Incentive Plan to any section of the Code shall be deemed to include any
amendments or successor provisions to such section and any regulations under
such section.

“Committee” means a committee of the Board that is selected by the Board as
provided in Paragraph IV(a).

“Common Stock” means the common stock, par value $0.001 per share, of the
Company, or any security into which such common stock may be changed by reason
of any transaction or event of the type described in Paragraph X.

“Company” means Concho Resources Inc., a Delaware corporation.

“Consultant” means any person who is not an employee or a Director and who is
providing advisory or consulting services to the Company or any Affiliate.

“Corporate Change” shall have the meaning assigned to such term in Paragraph
X(c) of the Stock Incentive Plan.

“Director” means an individual who is a member of the Board. 

“Effective Date” means April 14, 2015.

An “employee” means any person (including a Director) in an employment
relationship with the Company or any Affiliate.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means, as of any specified date, the mean of the high and
low sales prices of the Common Stock, if the Common Stock is listed on a
national stock exchange registered under section 6(a) of the Exchange Act,
reported on the stock exchange composite tape on that date (or such other
reporting service approved by the Committee); or, if no prices are reported on
that date, on the last preceding date on which such prices of the Common Stock
are

 

--------------------------------------------------------------------------------

 

so reported.  If the Common Stock is traded over the counter at the time a
determination of its fair market value is required to be made hereunder, its
fair market value shall be deemed to be equal to the average between the
reported high and low or closing bid and asked prices of Common Stock on the
most recent date on which Common Stock was publicly traded.  In the event Common
Stock is not publicly traded at the time a determination of its value is
required to be made hereunder, the determination of its fair market value shall
be made by the Committee in such manner as it deems appropriate and as is
consistent with the requirements of section 409A of the Code.

“Incentive Stock Option” means an incentive stock option within the meaning of
section 422 of the Code.

“Option” means an Award granted under Paragraph VII of the Stock Incentive Plan
and includes both Incentive Stock Options to purchase Common Stock and Options
that do not constitute Incentive Stock Options to purchase Common Stock.

“Option Agreement” means a written agreement between the Company and a
Participant with respect to an Option.

“Participant” means an employee, Consultant, or Director who has been granted an
Award. 

“Performance Award” means an Award granted under Paragraph IX of the Stock
Incentive Plan.

“Performance Award Agreement” means a written agreement between the Company and
a Participant with respect to a Performance Award.

“Performance Measure” means one or more performance measures established by the
Committee that are based on (i) the price of a share of Common Stock, (ii)
earnings per share, (iii) market share, (iv) revenues or sales, (v) net income
or net income margin (before or after taxes), (vi) cash flow, cash flow from
operations or return on investment, (vii) earnings or earnings margin before or
after interest, taxes, depreciation, amortization, exploration and/or
abandonment costs, (viii) economic value added, (ix) return on capital, assets,
net assets or equity, (x) operating income, operating income margin or operating
margin, (xi) debt level or debt reduction, (xii) cost reduction targets,
(xiii) the amount of oil and/or gas reserves, (xiv) oil and/or gas reserve
additions and/or replacements, (xv) costs of finding and/or developing oil
and/or gas reserves, (xvi) oil and/or gas replacement ratios, (xvii) oil and/or
gas production or production growth, (xviii) total stockholders’ return, (xix)
capital expenditures, (xx) lease operating expenses, (xxi) general and
administrative expenses, (xxii) net asset value, (xxiii) operating costs, or
(xxiv) any combination of the foregoing.  The performance measures described in
the preceding sentence may be absolute, relative to one or more other companies,
relative to one or more indexes, or measured by reference to the Company alone,
one or more business units or Affiliates of the Company alone, or the Company
together with one or more of its business units or Affiliates.  In addition,
subject to any limitations under section 162(m) of the Code, such performance
measures may be subject to adjustment by the Committee for

 

--------------------------------------------------------------------------------

 

changes in accounting principles, to satisfy regulatory requirements and other
specified extraordinary, unusual or infrequent items or events.

“Restricted Stock Agreement” means a written agreement between the Company and a
Participant with respect to a Restricted Stock Award.

“Restricted Stock Award” means an Award granted under Paragraph VIII of the
Stock Incentive Plan.

“Rule 16b-3” means Securities Exchange Commission Rule 16b-3 promulgated under
the Exchange Act, as such may be amended from time to time, and any successor
rule, regulation, or statute fulfilling the same or a similar function.

“Stock Incentive Plan” means the Concho Resources Inc.  2015 Stock Incentive
Plan, as amended from time to time.


III.  EFFECTIVE DATE AND DURATION OF THE STOCK INCENTIVE PLAN

This amendment and restatement of the Stock Incentive Plan shall be effective as
of the Effective Date, provided this amendment and restatement is approved by
the stockholders of the Company at the 2015 annual meeting of the Company’s
stockholders.  If this amendment and restatement is not so approved by the
stockholders, then this amendment and restatement shall be void ab initio, and
the Stock Incentive Plan shall continue in effect as if this amendment and
restatement had not occurred, and any awards previously granted under the Stock
Incentive Plan shall continue in effect under the terms of the grant; provided,
further, that thereafter awards may continue to be granted pursuant to the terms
of the Stock Incentive Plan, as in effect prior to this amendment and
restatement and as may be otherwise amended hereafter.  No further Awards may be
granted under the Stock Incentive Plan after 10 years from the Effective Date. 
The Stock Incentive Plan shall remain in effect until all Options granted under
the Stock Incentive Plan have been exercised or expired, all Restricted Stock
Awards granted under the Stock Incentive Plan have vested or been forfeited, and
all Performance Awards have been satisfied or expired.


IV.  ADMINISTRATION 


(A)               COMPOSITION OF COMMITTEE.  THE STOCK INCENTIVE PLAN SHALL BE
ADMINISTERED BY A COMMITTEE OF, AND APPOINTED BY, THE BOARD THAT SHALL BE
COMPRISED SOLELY OF TWO OR MORE DIRECTORS WHO ARE BOTH (I) OUTSIDE DIRECTORS
(WITHIN THE MEANING OF SECTION 162(M) OF THE CODE AND APPLICABLE INTERPRETIVE
AUTHORITY THEREUNDER) AND (II) NON-EMPLOYEE DIRECTORS (WITHIN THE MEANING OF
RULE 16B-3).


(B)               POWERS.  SUBJECT TO THE EXPRESS PROVISIONS OF THE STOCK
INCENTIVE PLAN, THE COMMITTEE SHALL HAVE AUTHORITY, IN ITS DISCRETION, TO
DETERMINE WHICH EMPLOYEES, CONSULTANTS, OR DIRECTORS SHALL RECEIVE AN AWARD, THE
TIME OR TIMES WHEN SUCH AWARD SHALL BE MADE, THE TYPE OF AWARD THAT SHALL BE
MADE, THE NUMBER OF SHARES OF COMMON STOCK TO BE SUBJECT TO EACH OPTION OR
RESTRICTED STOCK AWARD, AND THE NUMBER OF SHARES OF COMMON STOCK TO BE SUBJECT
TO OR THE VALUE OF EACH PERFORMANCE AWARD.  IN MAKING SUCH DETERMINATIONS, THE
COMMITTEE SHALL TAKE INTO ACCOUNT THE NATURE OF THE SERVICES RENDERED BY THE
RESPECTIVE EMPLOYEES, CONSULTANTS, OR

 

--------------------------------------------------------------------------------

 


DIRECTORS, THEIR PRESENT AND POTENTIAL CONTRIBUTION TO THE COMPANY’S SUCCESS,
AND SUCH OTHER FACTORS AS THE COMMITTEE IN ITS SOLE DISCRETION SHALL DEEM
RELEVANT.


(C)                ADDITIONAL POWERS.  THE COMMITTEE SHALL HAVE SUCH ADDITIONAL
POWERS AS ARE DELEGATED TO IT BY THE OTHER PROVISIONS OF THE STOCK INCENTIVE
PLAN.  SUBJECT TO THE EXPRESS PROVISIONS OF THE STOCK INCENTIVE PLAN, THIS SHALL
INCLUDE THE POWER TO CONSTRUE THE STOCK INCENTIVE PLAN AND THE RESPECTIVE
AGREEMENTS EXECUTED HEREUNDER, TO PRESCRIBE, AMEND, SUSPEND OR WAIVE RULES AND
REGULATIONS RELATING TO THE STOCK INCENTIVE PLAN, TO DETERMINE THE TERMS,
RESTRICTIONS, AND PROVISIONS OF THE AGREEMENT RELATING TO EACH AWARD, INCLUDING
SUCH TERMS, RESTRICTIONS, AND PROVISIONS AS SHALL BE REQUISITE IN THE JUDGMENT
OF THE COMMITTEE TO CAUSE DESIGNATED OPTIONS TO QUALIFY AS INCENTIVE STOCK
OPTIONS, AND TO MAKE ALL OTHER DETERMINATIONS NECESSARY OR ADVISABLE FOR
ADMINISTERING THE STOCK INCENTIVE PLAN.  THE COMMITTEE MAY CORRECT ANY DEFECT OR
SUPPLY ANY OMISSION OR RECONCILE ANY INCONSISTENCY IN THE STOCK INCENTIVE PLAN
OR IN ANY AGREEMENT RELATING TO AN AWARD IN THE MANNER AND TO THE EXTENT THE
COMMITTEE SHALL DEEM EXPEDIENT TO CARRY THE STOCK INCENTIVE PLAN OR ANY SUCH
AGREEMENT INTO EFFECT.  ALL DETERMINATIONS AND DECISIONS MADE BY THE COMMITTEE
ON THE MATTERS REFERRED TO IN THIS PARAGRAPH IV AND IN CONSTRUING THE PROVISIONS
OF THE STOCK INCENTIVE PLAN SHALL BE CONCLUSIVE.


(D)               DELEGATION OF AUTHORITY BY THE COMMITTEE.  NOTWITHSTANDING THE
PRECEDING PROVISIONS OF THIS PARAGRAPH IV OR ANY OTHER PROVISION OF THE STOCK
INCENTIVE PLAN TO THE CONTRARY, SUBJECT TO THE CONSTRAINTS OF APPLICABLE LAW,
THE COMMITTEE MAY FROM TIME TO TIME, IN ITS SOLE DISCRETION, DELEGATE TO THE
CHIEF EXECUTIVE OFFICER OF THE COMPANY THE ADMINISTRATION (OR INTERPRETATION OF
ANY PROVISION) OF THE STOCK INCENTIVE PLAN, AND THE RIGHT TO GRANT AWARDS UNDER
THE STOCK INCENTIVE PLAN, INSOFAR AS SUCH ADMINISTRATION (AND INTERPRETATION)
AND POWER TO GRANT AWARDS RELATES TO ANY PERSON WHO IS NOT THEN SUBJECT TO
SECTION 16 OF THE EXCHANGE ACT (INCLUDING ANY SUCCESSOR SECTION TO THE SAME OR
SIMILAR EFFECT).  ANY SUCH DELEGATION MAY BE EFFECTIVE ONLY SO LONG AS THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY IS A MEMBER OF THE BOARD, AND THE COMMITTEE MAY
REVOKE SUCH DELEGATION AT ANY TIME.  THE COMMITTEE MAY PUT ANY CONDITIONS AND
RESTRICTIONS ON THE POWERS THAT MAY BE EXERCISED BY THE CHIEF EXECUTIVE OFFICER
OF THE COMPANY UPON SUCH DELEGATION AS THE COMMITTEE DETERMINES IN ITS SOLE
DISCRETION.  IN THE EVENT OF ANY CONFLICT IN A DETERMINATION OR INTERPRETATION
UNDER THE STOCK INCENTIVE PLAN AS BETWEEN THE COMMITTEE AND THE CHIEF EXECUTIVE
OFFICER OF THE COMPANY, THE DETERMINATION OR INTERPRETATION, AS APPLICABLE, OF
THE COMMITTEE SHALL BE CONCLUSIVE.


V.  SHARES SUBJECT TO THE STOCK INCENTIVE PLAN; AWARD LIMITS; GRANT OF AWARDS


(A)               SHARES SUBJECT TO THE STOCK INCENTIVE PLAN AND AWARD LIMITS. 
SUBJECT TO ADJUSTMENT IN THE SAME MANNER AS PROVIDED IN PARAGRAPH X WITH RESPECT
TO SHARES OF COMMON STOCK SUBJECT TO OPTIONS THEN OUTSTANDING, THE AGGREGATE
MAXIMUM NUMBER OF SHARES OF COMMON STOCK THAT MAY BE ISSUED UNDER THE STOCK
INCENTIVE PLAN, AND THE AGGREGATE MAXIMUM NUMBER OF SHARES OF COMMON STOCK THAT
MAY BE ISSUED UNDER THE STOCK INCENTIVE PLAN THROUGH INCENTIVE STOCK OPTIONS,
SHALL NOT EXCEED 10,500,000 SHARES (WHICH NUMBER INCLUDES THE NUMBER OF SHARES
OF COMMON STOCK PREVIOUSLY ISSUED PURSUANT TO AN AWARD (OR MADE SUBJECT TO AN
AWARD THAT HAS NOT EXPIRED OR BEEN TERMINATED) GRANTED UNDER THE PRIOR PLAN, THE
2006 PLAN OR THE 2004 PLAN).  SHARES SHALL BE DEEMED TO HAVE BEEN ISSUED UNDER
THE STOCK INCENTIVE PLAN ONLY TO THE EXTENT ACTUALLY ISSUED AND DELIVERED
PURSUANT TO AN AWARD.  TO THE EXTENT THAT AN AWARD

 

--------------------------------------------------------------------------------

 


LAPSES OR THE RIGHTS OF ITS HOLDER TERMINATE, ANY SHARES OF COMMON STOCK SUBJECT
TO SUCH AWARD SHALL AGAIN BE AVAILABLE FOR THE GRANT OF AN AWARD UNDER THE STOCK
INCENTIVE PLAN.  IN ADDITION, SHARES ISSUED UNDER THE STOCK INCENTIVE PLAN AND
FORFEITED BACK TO THE STOCK INCENTIVE PLAN, SHARES SURRENDERED IN PAYMENT OF THE
EXERCISE PRICE OR PURCHASE PRICE OF AN AWARD, AND SHARES WITHHELD FOR PAYMENT OF
APPLICABLE EMPLOYMENT TAXES AND/OR WITHHOLDING OBLIGATIONS ASSOCIATED WITH AN
AWARD SHALL AGAIN BE AVAILABLE FOR THE GRANT OF AN AWARD UNDER THE STOCK
INCENTIVE PLAN.  NOTWITHSTANDING ANY PROVISION IN THE STOCK INCENTIVE PLAN TO
THE CONTRARY, (I) THE MAXIMUM NUMBER OF SHARES OF COMMON STOCK THAT MAY BE
SUBJECT TO AWARDS DENOMINATED IN SHARES OF COMMON STOCK GRANTED UNDER THE STOCK
INCENTIVE PLAN TO ANY ONE INDIVIDUAL DURING THE PERIOD BEGINNING ON THE
EFFECTIVE DATE AND ENDING ON THE LAST DAY OF THE TERM OF THE STOCK INCENTIVE
PLAN MAY NOT EXCEED 50% OF THE NUMBER OF ADDITIONAL SHARES MADE SUBJECT TO THE
STOCK INCENTIVE PLAN EFFECTIVE AS OF THE EFFECTIVE DATE (SUBJECT TO ADJUSTMENT
FROM TIME TO TIME IN ACCORDANCE WITH THE PROVISIONS OF THE STOCK INCENTIVE PLAN)
AND (II) THE MAXIMUM AMOUNT OF COMPENSATION THAT MAY BE PAID UNDER ALL
PERFORMANCE AWARDS THAT ARE NOT DENOMINATED IN SHARES OF COMMON STOCK (INCLUDING
THE FAIR MARKET VALUE OF ANY SHARES OF COMMON STOCK PAID IN SATISFACTION OF SUCH
PERFORMANCE AWARDS) GRANTED TO ANY ONE INDIVIDUAL DURING ANY CALENDAR YEAR MAY
NOT EXCEED $15,000,000, AND ANY PAYMENT DUE WITH RESPECT TO A PERFORMANCE AWARD
SHALL BE PAID NO LATER THAN 10 YEARS AFTER THE DATE OF GRANT OF SUCH PERFORMANCE
AWARD.  THE LIMITATIONS SET FORTH IN THE PRECEDING SENTENCE SHALL BE APPLIED IN
A MANNER THAT WILL PERMIT AWARDS THAT ARE INTENDED TO PROVIDE
“PERFORMANCE-BASED” COMPENSATION FOR PURPOSES OF SECTION 162(M) OF THE CODE TO
SATISFY THE REQUIREMENTS OF SUCH SECTION, INCLUDING, WITHOUT LIMITATION,
COUNTING AGAINST SUCH MAXIMUM NUMBER OF SHARES, TO THE EXTENT REQUIRED UNDER
SECTION 162(M) OF THE CODE AND APPLICABLE INTERPRETIVE AUTHORITY THEREUNDER, ANY
SHARES SUBJECT TO AWARDS GRANTED TO EMPLOYEES THAT ARE CANCELED OR REPRICED.  IN
ADDITION, AND NOTWITHSTANDING ANY PROVISION HEREIN TO THE CONTRARY, THE
AGGREGATE GRANT DATE FAIR VALUE (COMPUTED AS OF THE DATE OF GRANT IN ACCORDANCE
WITH APPLICABLE FINANCIAL ACCOUNTING RULES) OF ALL AWARDS GRANTED TO ANY
INDIVIDUAL, NON-EMPLOYEE DIRECTOR DURING ANY SINGLE CALENDAR YEAR BEGINNING ON
OR AFTER JANUARY 1, 2015 SHALL NOT EXCEED $600,000; PROVIDED, HOWEVER, THAT SUCH
LIMITATION SHALL BE (X) $900,000 IN THE FIRST YEAR AN INDIVIDUAL BECOMES A
NON-EMPLOYEE DIRECTOR AND (Y) DETERMINED WITHOUT REGARD TO GRANTS OF AWARDS, IF
ANY, MADE TO A NON-EMPLOYEE DIRECTOR DURING ANY PERIOD IN WHICH SUCH INDIVIDUAL
WAS AN EMPLOYEE OR CONSULTANT.


(B)               GRANT OF AWARDS.  THE COMMITTEE MAY FROM TIME TO TIME GRANT
AWARDS TO ONE OR MORE EMPLOYEES, CONSULTANTS, OR DIRECTORS DETERMINED BY IT TO
BE ELIGIBLE FOR PARTICIPATION IN THE STOCK INCENTIVE PLAN IN ACCORDANCE WITH THE
TERMS OF THE STOCK INCENTIVE PLAN.


(C)                STOCK OFFERED.  SUBJECT TO THE LIMITATIONS SET FORTH IN
PARAGRAPH V(A), THE STOCK TO BE OFFERED PURSUANT TO THE GRANT OF AN AWARD MAY BE
AUTHORIZED BUT UNISSUED COMMON STOCK OR COMMON STOCK PREVIOUSLY ISSUED AND
OUTSTANDING AND REACQUIRED BY THE COMPANY.  ANY OF SUCH SHARES THAT REMAIN
UNISSUED AND THAT ARE NOT SUBJECT TO OUTSTANDING AWARDS AT THE TERMINATION OF
THE STOCK INCENTIVE PLAN SHALL CEASE TO BE SUBJECT TO THE STOCK INCENTIVE PLAN
BUT, UNTIL TERMINATION OF THE STOCK INCENTIVE PLAN, THE COMPANY SHALL AT ALL
TIMES MAKE AVAILABLE A SUFFICIENT NUMBER OF SHARES TO MEET THE REQUIREMENTS OF
THE STOCK INCENTIVE PLAN.  THE SHARES OF THE COMPANY’S STOCK TO BE ISSUED
PURSUANT TO ANY AWARD MAY BE REPRESENTED BY PHYSICAL STOCK CERTIFICATES OR MAY
BE UNCERTIFICATED.  NOTWITHSTANDING REFERENCES IN THE STOCK INCENTIVE PLAN TO

 

--------------------------------------------------------------------------------

 


CERTIFICATES, THE COMPANY MAY DELIVER UNCERTIFICATED SHARES OF COMMON STOCK IN
CONNECTION WITH ANY AWARD.


VI.  ELIGIBILITY 

Awards may be granted only to persons who, at the time of grant, are employees,
Consultants, or Directors.  An Award may be granted on more than one occasion to
the same person, and, subject to the limitations set forth in the Stock
Incentive Plan, such Award may include an Incentive Stock Option, an Option that
is not an Incentive Stock Option, a Restricted Stock Award, a Performance Award,
or any combination thereof.


VII.  STOCK OPTIONS


(A)               OPTION PERIOD.  THE TERM OF EACH OPTION SHALL BE AS SPECIFIED
BY THE COMMITTEE AT THE DATE OF GRANT, BUT IN NO EVENT SHALL AN OPTION BE
EXERCISABLE AFTER THE EXPIRATION OF 10 YEARS FROM THE DATE OF GRANT.


(B)               LIMITATIONS ON EXERCISE OF OPTION.  AN OPTION SHALL BE
EXERCISABLE IN WHOLE OR IN SUCH INSTALLMENTS AND AT SUCH TIMES AS DETERMINED BY
THE COMMITTEE.


(C)                SPECIAL LIMITATIONS ON INCENTIVE STOCK OPTIONS.  AN INCENTIVE
STOCK OPTION MAY BE GRANTED ONLY TO AN INDIVIDUAL WHO IS EMPLOYED BY THE COMPANY
OR ANY “PARENT CORPORATION” OR “SUBSIDIARY CORPORATION” (AS SUCH TERMS ARE
DEFINED IN SECTION 424 OF THE CODE) OF THE COMPANY AT THE TIME THE OPTION IS
GRANTED.  TO THE EXTENT THAT THE AGGREGATE FAIR MARKET VALUE (DETERMINED AT THE
TIME THE RESPECTIVE INCENTIVE STOCK OPTION IS GRANTED) OF STOCK WITH RESPECT TO
WHICH INCENTIVE STOCK OPTIONS ARE EXERCISABLE FOR THE FIRST TIME BY AN
INDIVIDUAL DURING ANY CALENDAR YEAR UNDER ALL INCENTIVE STOCK OPTION PLANS OF
THE COMPANY AND ITS PARENT AND SUBSIDIARY CORPORATIONS, WITHIN THE MEANING OF
SECTION 424 OF THE CODE, EXCEEDS $100,000 OR SUCH OTHER AMOUNT AS MAY BE
PRESCRIBED UNDER SECTION 422 OF THE CODE OR APPLICABLE REGULATIONS OR RULINGS
FROM TIME TO TIME, SUCH INCENTIVE STOCK OPTIONS SHALL BE TREATED AS OPTIONS THAT
DO NOT CONSTITUTE INCENTIVE STOCK OPTIONS.  THE COMMITTEE SHALL DETERMINE, IN
ACCORDANCE WITH APPLICABLE PROVISIONS OF THE CODE, TREASURY REGULATIONS, AND
OTHER ADMINISTRATIVE PRONOUNCEMENTS, WHICH OF A PARTICIPANT’S INCENTIVE STOCK
OPTIONS WILL NOT CONSTITUTE INCENTIVE STOCK OPTIONS BECAUSE OF SUCH LIMITATION
AND SHALL NOTIFY THE PARTICIPANT OF SUCH DETERMINATION AS SOON AS PRACTICABLE
AFTER SUCH DETERMINATION.  NO INCENTIVE STOCK OPTION SHALL BE GRANTED TO AN
INDIVIDUAL IF, AT THE TIME THE OPTION IS GRANTED, SUCH INDIVIDUAL OWNS STOCK
POSSESSING MORE THAN 10% OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF
STOCK OF THE COMPANY OR OF ITS PARENT OR SUBSIDIARY CORPORATION, WITHIN THE
MEANING OF SECTION 422(B)(6) OF THE CODE, UNLESS (I) AT THE TIME SUCH OPTION IS
GRANTED, THE OPTION PRICE IS AT LEAST 110% OF THE FAIR MARKET VALUE OF THE
COMMON STOCK SUBJECT TO THE OPTION AND (II) SUCH OPTION BY ITS TERMS IS NOT
EXERCISABLE AFTER THE EXPIRATION OF FIVE YEARS FROM THE DATE OF GRANT.  EXCEPT
AS OTHERWISE PROVIDED IN SECTIONS 421 OR 422 OF THE CODE, AN INCENTIVE STOCK
OPTION SHALL NOT BE TRANSFERABLE OTHERWISE THAN BY WILL OR THE LAWS OF DESCENT
AND DISTRIBUTION AND SHALL BE EXERCISABLE DURING THE PARTICIPANT’S LIFETIME ONLY
BY SUCH PARTICIPANT OR THE PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE.


(D)               OPTION AGREEMENT.  EACH OPTION SHALL BE EVIDENCED BY AN OPTION
AGREEMENT IN SUCH FORM AND CONTAINING SUCH PROVISIONS NOT INCONSISTENT WITH THE
PROVISIONS OF THE STOCK INCENTIVE PLAN AS THE COMMITTEE FROM TIME TO TIME SHALL
APPROVE, INCLUDING, WITHOUT

 

--------------------------------------------------------------------------------

 


LIMITATION, PROVISIONS TO QUALIFY AN OPTION AS AN INCENTIVE STOCK OPTION UNDER
SECTION 422 OF THE CODE.  EACH OPTION AGREEMENT SHALL SPECIFY THE EFFECT OF
TERMINATION OF (I) EMPLOYMENT, (II) THE CONSULTING OR ADVISORY RELATIONSHIP, OR
(III) MEMBERSHIP ON THE BOARD, AS APPLICABLE, ON THE EXERCISABILITY OF THE
OPTION.  AN OPTION AGREEMENT MAY PROVIDE FOR THE PAYMENT OF THE OPTION PRICE, IN
WHOLE OR IN PART, BY THE DELIVERY OF A NUMBER OF SHARES OF COMMON STOCK (PLUS
CASH IF NECESSARY) HAVING A FAIR MARKET VALUE EQUAL TO SUCH OPTION PRICE. 
MOREOVER, AN OPTION AGREEMENT MAY PROVIDE FOR A “CASHLESS EXERCISE” OF THE
OPTION BY ESTABLISHING PROCEDURES SATISFACTORY TO THE COMMITTEE WITH RESPECT
THERETO.  THE TERMS AND CONDITIONS OF THE RESPECTIVE OPTION AGREEMENTS NEED NOT
BE IDENTICAL.  THE COMMITTEE MAY, IN ITS SOLE DISCRETION, AMEND AN OUTSTANDING
OPTION AGREEMENT FROM TIME TO TIME IN ANY MANNER THAT IS NOT INCONSISTENT WITH
THE PROVISIONS OF THE STOCK INCENTIVE PLAN (INCLUDING, WITHOUT LIMITATION, AN
AMENDMENT THAT ACCELERATES THE TIME AT WHICH THE OPTION, OR A PORTION THEREOF,
MAY BE EXERCISABLE), PROVIDED THAT, EXCEPT AS OTHERWISE PROVIDED IN THE STOCK
INCENTIVE PLAN OR THE APPLICABLE OPTION AGREEMENT, ANY SUCH AMENDMENT SHALL NOT
MATERIALLY REDUCE THE RIGHTS OF A PARTICIPANT WITHOUT THE CONSENT OF SUCH
PARTICIPANT.


(E)                OPTION PRICE AND PAYMENT.  THE PRICE AT WHICH A SHARE OF
COMMON STOCK MAY BE PURCHASED UPON EXERCISE OF AN OPTION SHALL BE DETERMINED BY
THE COMMITTEE BUT, SUBJECT TO THE SPECIAL LIMITATIONS ON INCENTIVE STOCK OPTIONS
SET FORTH IN PARAGRAPH VII(C) AND TO ADJUSTMENT AS PROVIDED IN PARAGRAPH X, SUCH
PURCHASE PRICE SHALL NOT BE LESS THAN THE FAIR MARKET VALUE OF A SHARE OF COMMON
STOCK ON THE DATE SUCH OPTION IS GRANTED.  THE OPTION OR PORTION THEREOF MAY BE
EXERCISED BY DELIVERY OF AN IRREVOCABLE NOTICE OF EXERCISE TO THE COMPANY, AS
SPECIFIED BY THE COMMITTEE.  THE PURCHASE PRICE OF THE OPTION OR PORTION THEREOF
SHALL BE PAID IN FULL IN THE MANNER PRESCRIBED BY THE COMMITTEE.  SEPARATE STOCK
CERTIFICATES SHALL BE ISSUED BY THE COMPANY FOR THOSE SHARES ACQUIRED PURSUANT
TO THE EXERCISE OF AN INCENTIVE STOCK OPTION AND FOR THOSE SHARES ACQUIRED
PURSUANT TO THE EXERCISE OF ANY OPTION THAT DOES NOT CONSTITUTE AN INCENTIVE
STOCK OPTION.


(F)                RESTRICTIONS ON REPRICING OF OPTIONS.   SUBJECT TO THE
PROVISIONS OF PARAGRAPH X, THE TERMS OF OUTSTANDING OPTION AGREEMENTS MAY NOT BE
AMENDED WITHOUT THE APPROVAL OF THE STOCKHOLDERS OF THE COMPANY SO AS TO
(I) REDUCE THE OPTION PRICE OF ANY OUTSTANDING OPTIONS, (II) GRANT A NEW OPTION
OR OTHER AWARD IN SUBSTITUTION FOR, OR UPON THE CANCELLATION OF, ANY PREVIOUSLY
GRANTED OPTION THAT HAS THE EFFECT OF REDUCING THE EXERCISE PRICE THEREOF,
(III) EXCHANGE ANY OPTION FOR SHARES OF COMMON STOCK, CASH OR OTHER
CONSIDERATION WHEN THE EXERCISE PRICE PER SHARE OF COMMON STOCK UNDER SUCH
OPTION EXCEEDS THE FAIR MARKET VALUE OF THE UNDERLYING SHARES, OR (IV) TAKE ANY
OTHER ACTION THAT WOULD BE CONSIDERED A “REPRICING” OF AN OPTION UNDER THE
LISTING STANDARDS OF THE NEW YORK STOCK EXCHANGE OR, IF THE COMMON STOCK IS NOT
THEN-LISTED ON SUCH EXCHANGE, TO THE EXTENT APPLICABLE, ON ANY OTHER NATIONAL
SECURITIES EXCHANGE ON WHICH THE COMMON STOCK IS LISTED.   SUBJECT TO
PARAGRAPH X AND THE LAST SENTENCE OF PARAGRAPH VII(D), THE COMMITTEE SHALL HAVE
THE AUTHORITY, WITHOUT THE APPROVAL OF THE STOCKHOLDERS OF THE COMPANY, TO AMEND
ANY OUTSTANDING AWARD TO INCREASE THE PER SHARE EXERCISE PRICE OF ANY
OUTSTANDING OPTIONS OR TO CANCEL AND REPLACE ANY OUTSTANDING OPTIONS WITH THE
GRANT OF OPTIONS HAVING A PER SHARE EXERCISE PRICE THAT IS EQUAL TO OR GREATER
THAN THE PER SHARE EXERCISE PRICE OF THE ORIGINAL OPTIONS.


(G)               STOCKHOLDER RIGHTS AND PRIVILEGES.  THE PARTICIPANT SHALL BE
ENTITLED TO ALL THE PRIVILEGES AND RIGHTS OF A STOCKHOLDER ONLY WITH RESPECT TO
SUCH SHARES OF COMMON STOCK

 

--------------------------------------------------------------------------------

 


AS HAVE BEEN PURCHASED UNDER THE OPTION AND FOR WHICH SHARES OF STOCK HAVE BEEN
DELIVERED TO THE PARTICIPANT.


(H)               OPTIONS IN SUBSTITUTION FOR OPTIONS GRANTED BY OTHER
EMPLOYERS.  OPTIONS MAY BE GRANTED UNDER THE STOCK INCENTIVE PLAN FROM TIME TO
TIME IN SUBSTITUTION FOR OPTIONS HELD BY INDIVIDUALS PROVIDING SERVICES TO
CORPORATIONS OR OTHER ENTITIES WHO BECOME EMPLOYEES, CONSULTANTS, OR DIRECTORS
AS A RESULT OF A MERGER OR CONSOLIDATION OR OTHER BUSINESS TRANSACTION WITH THE
COMPANY OR ANY AFFILIATE.


VIII.  RESTRICTED STOCK AWARDS


(A)               FORFEITURE RESTRICTIONS TO BE ESTABLISHED BY THE COMMITTEE. 
SHARES OF COMMON STOCK THAT ARE THE SUBJECT OF A RESTRICTED STOCK AWARD SHALL BE
SUBJECT TO RESTRICTIONS ON TRANSFERABILITY BY THE PARTICIPANT AND AN OBLIGATION
OF THE PARTICIPANT TO FORFEIT AND SURRENDER THE SHARES TO THE COMPANY UNDER
CERTAIN CIRCUMSTANCES (THE “FORFEITURE RESTRICTIONS”).  THE FORFEITURE
RESTRICTIONS SHALL BE DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION, AND
THE COMMITTEE MAY PROVIDE THAT THE FORFEITURE RESTRICTIONS SHALL LAPSE UPON (I)
THE ATTAINMENT OF ONE OR MORE PERFORMANCE MEASURES, (II) THE PARTICIPANT’S
CONTINUED EMPLOYMENT WITH THE COMPANY OR ONE OF ITS AFFILIATES OR CONTINUED
SERVICE AS A CONSULTANT OR DIRECTOR FOR A SPECIFIED PERIOD OF TIME, (III) THE
OCCURRENCE OF ANY EVENT OR THE SATISFACTION OF ANY OTHER CONDITION SPECIFIED BY
THE COMMITTEE IN ITS SOLE DISCRETION, OR (IV) A COMBINATION OF ANY OF THE
FOREGOING.  EACH RESTRICTED STOCK AWARD MAY HAVE DIFFERENT FORFEITURE
RESTRICTIONS, IN THE DISCRETION OF THE COMMITTEE.


(B)               OTHER TERMS AND CONDITIONS.  UNLESS PROVIDED OTHERWISE IN A
RESTRICTED STOCK AGREEMENT, THE PARTICIPANT SHALL HAVE THE RIGHT TO RECEIVE
DIVIDENDS WITH RESPECT TO COMMON STOCK SUBJECT TO A RESTRICTED STOCK AWARD, TO
VOTE COMMON STOCK SUBJECT THERETO, AND TO ENJOY ALL OTHER STOCKHOLDER RIGHTS,
EXCEPT THAT (I) THE PARTICIPANT SHALL NOT BE ENTITLED TO DELIVERY OF THE STOCK
CERTIFICATE UNTIL THE FORFEITURE RESTRICTIONS HAVE EXPIRED, (II) THE COMPANY
SHALL RETAIN CUSTODY OF THE STOCK UNTIL THE FORFEITURE RESTRICTIONS HAVE
EXPIRED, (III) THE PARTICIPANT MAY NOT SELL, TRANSFER, PLEDGE, EXCHANGE,
HYPOTHECATE, OR OTHERWISE DISPOSE OF OR ENCUMBER THE STOCK UNTIL THE FORFEITURE
RESTRICTIONS HAVE EXPIRED, (IV) A BREACH OF THE TERMS AND CONDITIONS ESTABLISHED
BY THE COMMITTEE PURSUANT TO THE RESTRICTED STOCK AGREEMENT SHALL RESULT IN A
FORFEITURE OF THE RESTRICTED STOCK AWARD, AND (V) WITH RESPECT TO THE PAYMENT OF
ANY DIVIDEND WITH RESPECT TO SHARES OF COMMON STOCK SUBJECT TO A RESTRICTED
STOCK AWARD DIRECTLY TO THE PARTICIPANT, EACH SUCH DIVIDEND SHALL BE PAID NO
LATER THAN THE END OF THE CALENDAR YEAR IN WHICH THE DIVIDENDS ARE PAID TO
STOCKHOLDERS OF SUCH CLASS OF SHARES OR, IF LATER, THE FIFTEENTH DAY OF THE
THIRD MONTH FOLLOWING THE DATE THE DIVIDENDS ARE PAID TO STOCKHOLDERS OF SUCH
CLASS OF SHARES.  AT THE TIME A RESTRICTED STOCK AWARD IS GRANTED, THE COMMITTEE
MAY, IN ITS SOLE DISCRETION, PRESCRIBE ADDITIONAL TERMS, CONDITIONS, OR
RESTRICTIONS RELATING TO RESTRICTED STOCK AWARDS, INCLUDING, BUT NOT LIMITED TO,
RULES PERTAINING TO THE TERMINATION OF EMPLOYMENT OR SERVICE AS A CONSULTANT OR
DIRECTOR (BY RETIREMENT, DISABILITY, DEATH, OR OTHERWISE) OF A PARTICIPANT PRIOR
TO EXPIRATION OF THE FORFEITURES RESTRICTIONS.  SUCH ADDITIONAL TERMS,
CONDITIONS, OR RESTRICTIONS SHALL BE SET FORTH IN A RESTRICTED STOCK AGREEMENT
MADE IN CONJUNCTION WITH THE AWARD.


(C)                PAYMENT FOR RESTRICTED STOCK.  THE COMMITTEE SHALL DETERMINE
THE AMOUNT AND FORM OF ANY PAYMENT FOR COMMON STOCK RECEIVED PURSUANT TO A
RESTRICTED STOCK AWARD, PROVIDED THAT IN THE ABSENCE OF SUCH A DETERMINATION, A
PARTICIPANT SHALL NOT BE REQUIRED

 

--------------------------------------------------------------------------------

 


TO MAKE ANY PAYMENT FOR COMMON STOCK RECEIVED PURSUANT TO A RESTRICTED STOCK
AWARD, EXCEPT TO THE EXTENT OTHERWISE REQUIRED BY LAW.


(D)               COMMITTEE’S DISCRETION TO ACCELERATE VESTING OF RESTRICTED
STOCK AWARDS.  SUBJECT TO ANY LIMITATIONS IMPOSED UNDER SECTION 162(M) OF THE
CODE, THE COMMITTEE MAY, IN ITS DISCRETION AND AS OF A DATE DETERMINED BY THE
COMMITTEE, FULLY VEST ANY OR ALL COMMON STOCK AWARDED TO A PARTICIPANT PURSUANT
TO A RESTRICTED STOCK AWARD AND, UPON SUCH VESTING, ALL FORFEITURE RESTRICTIONS
APPLICABLE TO SUCH RESTRICTED STOCK AWARD SHALL TERMINATE AS OF SUCH DATE.  ANY
ACTION BY THE COMMITTEE PURSUANT TO THIS SUBPARAGRAPH MAY VARY AMONG INDIVIDUAL
PARTICIPANTS AND MAY VARY AMONG THE RESTRICTED STOCK AWARDS HELD BY ANY
INDIVIDUAL PARTICIPANT.


(E)                RESTRICTED STOCK AGREEMENTS.  AT THE TIME ANY AWARD IS MADE
UNDER THIS PARAGRAPH VIII, THE COMPANY AND THE PARTICIPANT SHALL ENTER INTO A
RESTRICTED STOCK AGREEMENT SETTING FORTH EACH OF THE MATTERS CONTEMPLATED HEREBY
AND SUCH OTHER MATTERS AS THE COMMITTEE MAY DETERMINE TO BE APPROPRIATE.  THE
TERMS AND PROVISIONS OF THE RESPECTIVE RESTRICTED STOCK AGREEMENTS NEED NOT BE
IDENTICAL.  SUBJECT TO THE RESTRICTION SET FORTH IN THE FIRST SENTENCE OF
SUBPARAGRAPH (D) ABOVE, THE COMMITTEE MAY, IN ITS SOLE DISCRETION, AMEND AN
OUTSTANDING RESTRICTED STOCK AGREEMENT FROM TIME TO TIME IN ANY MANNER THAT IS
NOT INCONSISTENT WITH THE PROVISIONS OF THE STOCK INCENTIVE PLAN, PROVIDED THAT,
EXCEPT AS OTHERWISE PROVIDED IN THE STOCK INCENTIVE PLAN OR THE APPLICABLE
RESTRICTED STOCK AGREEMENT, ANY SUCH AMENDMENT SHALL NOT MATERIALLY REDUCE THE
RIGHTS OF A PARTICIPANT WITHOUT THE CONSENT OF SUCH PARTICIPANT.


IX.  PERFORMANCE AWARDS


(A)               PERFORMANCE PERIOD.  THE COMMITTEE SHALL ESTABLISH, WITH
RESPECT TO AND AT THE TIME OF EACH PERFORMANCE AWARD, THE NUMBER OF SHARES OF
COMMON STOCK SUBJECT TO, OR THE MAXIMUM VALUE OF, THE PERFORMANCE AWARD AND THE
PERFORMANCE PERIOD OVER WHICH THE PERFORMANCE APPLICABLE TO THE PERFORMANCE
AWARD SHALL BE MEASURED.


(B)               PERFORMANCE MEASURES.  A PERFORMANCE AWARD SHALL BE AWARDED TO
A PARTICIPANT CONTINGENT UPON FUTURE PERFORMANCE OF THE COMPANY OR ANY
AFFILIATE, DIVISION, OR DEPARTMENT THEREOF UNDER A PERFORMANCE MEASURE DURING
THE PERFORMANCE PERIOD.  WITH RESPECT TO PERFORMANCE AWARDS THAT ARE INTENDED TO
CONSTITUTE “PERFORMANCE-BASED” COMPENSATION UNDER SECTION 162(M) OF THE CODE,
THE COMMITTEE SHALL ESTABLISH THE INITIAL PERFORMANCE MEASURES APPLICABLE TO
SUCH PERFORMANCE WITHIN ANY TIME PERIOD REQUIRED UNDER SECTION 162(M) OF THE
CODE AND APPLICABLE AUTHORITY THEREUNDER.  THE COMMITTEE, IN ITS SOLE
DISCRETION, MAY PROVIDE FOR AN ADJUSTABLE PERFORMANCE AWARD VALUE BASED UPON THE
LEVEL OF ACHIEVEMENT OF PERFORMANCE MEASURES.


(C)                AWARDS CRITERIA.  IN DETERMINING THE VALUE OF PERFORMANCE
AWARDS, THE COMMITTEE SHALL TAKE INTO ACCOUNT A PARTICIPANT’S RESPONSIBILITY
LEVEL, PERFORMANCE, POTENTIAL, OTHER AWARDS, AND SUCH OTHER CONSIDERATIONS AS IT
DEEMS APPROPRIATE.  THE COMMITTEE, IN ITS SOLE DISCRETION, MAY PROVIDE FOR A
REDUCTION IN THE VALUE OF A PARTICIPANT’S PERFORMANCE AWARD DURING THE
PERFORMANCE PERIOD.


 

 

--------------------------------------------------------------------------------

 


(D)               PAYMENT.  FOLLOWING THE END OF THE PERFORMANCE PERIOD, THE
HOLDER OF A PERFORMANCE AWARD SHALL BE ENTITLED TO RECEIVE PAYMENT OF AN AMOUNT
NOT EXCEEDING THE NUMBER OF SHARES OF COMMON STOCK SUBJECT TO, OR THE MAXIMUM
VALUE OF, THE PERFORMANCE AWARD, BASED ON THE ACHIEVEMENT OF THE PERFORMANCE
MEASURES FOR SUCH PERFORMANCE PERIOD, AS DETERMINED AND CERTIFIED IN WRITING BY
THE COMMITTEE.  PAYMENT OF A PERFORMANCE AWARD MAY BE MADE IN CASH, COMMON
STOCK, OR A COMBINATION THEREOF, AS DETERMINED BY THE COMMITTEE.  PAYMENT SHALL
BE MADE IN A LUMP SUM OR IN INSTALLMENTS AS PRESCRIBED BY THE COMMITTEE.  IF A
PERFORMANCE AWARD COVERING SHARES OF COMMON STOCK IS TO BE PAID IN CASH, SUCH
PAYMENT SHALL BE BASED ON THE FAIR MARKET VALUE OF THE COMMON STOCK ON THE
PAYMENT DATE OR SUCH OTHER DATE AS MAY BE SPECIFIED BY THE COMMITTEE IN THE
PERFORMANCE AWARD AGREEMENT.  A PARTICIPANT SHALL NOT BE ENTITLED TO THE
PRIVILEGES AND RIGHTS OF A STOCKHOLDER WITH RESPECT TO A PERFORMANCE AWARD
COVERING SHARES OF COMMON STOCK UNTIL PAYMENT HAS BEEN DETERMINED BY THE
COMMITTEE AND SUCH SHARES HAVE BEEN DELIVERED TO THE PARTICIPANT.


(E)                TERMINATION OF AWARD.  A PERFORMANCE AWARD SHALL TERMINATE IF
THE PARTICIPANT DOES NOT REMAIN CONTINUOUSLY IN THE EMPLOY OF THE COMPANY AND
ITS AFFILIATES OR DOES NOT CONTINUE TO PERFORM SERVICES AS A CONSULTANT OR A
DIRECTOR FOR THE COMPANY AND ITS AFFILIATES AT ALL TIMES DURING THE APPLICABLE
PERFORMANCE PERIOD THROUGH THE PAYMENT DATE, EXCEPT AS MAY BE DETERMINED BY THE
COMMITTEE.


(F)                PERFORMANCE AWARD AGREEMENTS.  AT THE TIME ANY AWARD IS MADE
UNDER THIS PARAGRAPH IX, THE COMPANY AND THE PARTICIPANT SHALL ENTER INTO A
PERFORMANCE AWARD AGREEMENT SETTING FORTH EACH OF THE MATTERS CONTEMPLATED
HEREBY AND SUCH ADDITIONAL MATTERS AS THE COMMITTEE MAY DETERMINE TO BE
APPROPRIATE, INCLUDING, IN THE DISCRETION OF THE COMMITTEE, THE PAYMENT OF
DIVIDEND EQUIVALENTS ON ANY SHARES OF COMMON STOCK AT THE TIME OF PAYMENT OF THE
PERFORMANCE AWARD (OR AT SUCH OTHER TIME DESIGNATED BY THE COMMITTEE) FOR THE
PERIOD BEGINNING ON THE DATE OF GRANT AND ENDING ON THE DATE OF PAYMENT OF THE
PERFORMANCE AWARD (OR FOR SUCH OTHER PERIOD DESIGNATED BY THE COMMITTEE).  THE
TERMS AND PROVISIONS OF THE RESPECTIVE PERFORMANCE AWARD AGREEMENTS NEED NOT BE
IDENTICAL.


X.  RECAPITALIZATION OR REORGANIZATION


(A)               NO EFFECT ON RIGHT OR POWER.  THE EXISTENCE OF THE STOCK
INCENTIVE PLAN AND THE AWARDS GRANTED HEREUNDER SHALL NOT AFFECT IN ANY WAY THE
RIGHT OR POWER OF THE BOARD OR THE STOCKHOLDERS OF THE COMPANY TO MAKE OR
AUTHORIZE ANY ADJUSTMENT, RECAPITALIZATION, REORGANIZATION, OR OTHER CHANGE IN
THE COMPANY’S OR ANY AFFILIATE’S CAPITAL STRUCTURE OR ITS BUSINESS, ANY MERGER,
CONSOLIDATION OR OTHER BUSINESS COMBINATION OF THE COMPANY OR ANY AFFILIATE, ANY
ISSUE OF DEBT OR EQUITY SECURITIES AHEAD OF OR AFFECTING COMMON STOCK OR THE
RIGHTS THEREOF, THE DISSOLUTION OR LIQUIDATION OF THE COMPANY OR ANY AFFILIATE,
ANY SALE, LEASE, EXCHANGE, OR OTHER DISPOSITION OF ALL OR ANY PART OF ITS ASSETS
OR BUSINESS, OR ANY OTHER CORPORATE ACT OR PROCEEDING.


(B)               SUBDIVISION OR CONSOLIDATION OF SHARES; STOCK DIVIDENDS.  THE
SHARES WITH RESPECT TO WHICH AWARDS MAY BE GRANTED ARE SHARES OF COMMON STOCK AS
PRESENTLY CONSTITUTED, BUT IF, AND WHENEVER, PRIOR TO THE EXPIRATION OF AN AWARD
THERETOFORE GRANTED, THE COMPANY SHALL EFFECT A SUBDIVISION OR CONSOLIDATION OF
SHARES OF COMMON STOCK OR THE PAYMENT OF A STOCK DIVIDEND ON COMMON STOCK
WITHOUT RECEIPT OF CONSIDERATION BY THE COMPANY, THE

 

--------------------------------------------------------------------------------

 


NUMBER OF SHARES OF COMMON STOCK WITH RESPECT TO WHICH SUCH AWARD MAY THEREAFTER
BE EXERCISED OR SATISFIED, AS APPLICABLE, (I) IN THE EVENT OF AN INCREASE IN THE
NUMBER OF OUTSTANDING SHARES, SHALL BE PROPORTIONATELY INCREASED, AND THE
PURCHASE PRICE PER SHARE, IF ANY, SHALL BE PROPORTIONATELY REDUCED, AND (II) IN
THE EVENT OF A REDUCTION IN THE NUMBER OF OUTSTANDING SHARES, SHALL BE
PROPORTIONATELY REDUCED, AND THE PURCHASE PRICE PER SHARE, IF ANY, SHALL BE
PROPORTIONATELY INCREASED.  ANY FRACTIONAL SHARE RESULTING FROM SUCH ADJUSTMENT
SHALL BE ROUNDED UP TO THE NEXT WHOLE SHARE.


(C)                RECAPITALIZATIONS AND CORPORATE CHANGES.  IF THE COMPANY
RECAPITALIZES, RECLASSIFIES ITS CAPITAL STOCK OR OTHERWISE CHANGES ITS CAPITAL
STRUCTURE OR ANOTHER CHANGE OR EVENT OCCURS THAT CONSTITUTES AN “EQUITY
RESTRUCTURING” PURSUANT TO ACCOUNTING STANDARDS CODIFICATION TOPIC 718,
COMPENSATION — STOCK COMPENSATION, OR ANY SUCCESSOR ACCOUNTING STANDARD (A
“RECAPITALIZATION”), (A) THE COMMITTEE SHALL EQUITABLY ADJUST THE NUMBER AND
CLASS OF SHARES OF COMMON STOCK (OR OTHER SECURITIES OR PROPERTY) COVERED BY
EACH OUTSTANDING AWARD AND THE TERMS AND CONDITIONS, INCLUDING THE EXERCISE
PRICE AND PERFORMANCE CRITERIA (IF ANY), OF SUCH AWARD TO EQUITABLY REFLECT SUCH
RECAPITALIZATION AND SHALL ADJUST THE NUMBER AND CLASS OF SHARES OF COMMON STOCK
(OR OTHER SECURITIES OR PROPERTY) WITH RESPECT TO WHICH AWARDS MAY BE GRANTED
AFTER SUCH RECAPITALIZATION AND (B) THE COMMITTEE SHALL MAKE A CORRESPONDING AND
PROPORTIONATE ADJUSTMENT WITH RESPECT TO THE MAXIMUM NUMBER OF SHARES OF COMMON
STOCK (OR OTHER SECURITIES) THAT MAY BE DELIVERED WITH RESPECT TO AWARDS UNDER
THE PLAN AS PROVIDED IN PARAGRAPH V(A), THE INDIVIDUAL AWARD LIMITATIONS SET
FORTH IN PARAGRAPH V(A) AND THE CLASS OF SHARES OF COMMON STOCK (OR OTHER
SECURITIES) AVAILABLE FOR GRANT UNDER THE PLAN.   IF (I) THE COMPANY SHALL NOT
BE THE SURVIVING ENTITY IN ANY MERGER, CONSOLIDATION OR OTHER BUSINESS
COMBINATION OR REORGANIZATION (OR SURVIVES ONLY AS A SUBSIDIARY OF AN ENTITY),
(II) THE COMPANY SELLS, LEASES, OR EXCHANGES ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS TO ANY OTHER PERSON OR ENTITY, (III) THE COMPANY IS DISSOLVED AND
LIQUIDATED, (IV) ANY PERSON OR ENTITY, INCLUDING A “GROUP” AS CONTEMPLATED BY
SECTION 13(D)(3) OF THE EXCHANGE ACT, ACQUIRES OR GAINS OWNERSHIP OR CONTROL
(INCLUDING, WITHOUT LIMITATION, THE POWER TO VOTE) OF MORE THAN 50% OF THE
OUTSTANDING SHARES OF THE COMPANY’S VOTING STOCK (BASED UPON VOTING POWER), OR
(V) THE INDIVIDUALS WHO, AS OF THE EFFECTIVE DATE, CONSTITUTE MEMBERS OF THE
BOARD (THE “INCUMBENT BOARD”) CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A
MAJORITY OF THE BOARD (PROVIDED, HOWEVER, THAT ANY INDIVIDUAL BECOMING A
DIRECTOR SUBSEQUENT TO SUCH DATE WHOSE ELECTION, OR NOMINATION FOR ELECTION BY
THE COMPANY’S STOCKHOLDERS, WAS APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE
DIRECTORS THEN COMPRISING THE INCUMBENT BOARD SHALL BE CONSIDERED FOR PURPOSES
OF THIS DEFINITION AS THOUGH SUCH INDIVIDUAL WAS A MEMBER OF THE INCUMBENT
BOARD, BUT EXCLUDING, FOR THESE PURPOSES, ANY SUCH INDIVIDUAL WHOSE INITIAL
ASSUMPTION OF OFFICE AS A DIRECTOR OCCURS AS A RESULT OF AN ACTUAL OR THREATENED
ELECTION CONTEST WITH RESPECT TO THE ELECTION OR REMOVAL OF DIRECTORS OR OTHER
ACTUAL OR THREATENED SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF ANY
INDIVIDUAL, ENTITY OR GROUP OTHER THAN THE BOARD) (EACH SUCH EVENT IN CLAUSES
(I) THROUGH (V) ABOVE IS REFERRED TO HEREIN AS A “CORPORATE CHANGE”), THEN (X)
NO SOONER THAN EFFECTIVE AS OF THE CONSUMMATION BY THE COMPANY OF SUCH MERGER,
CONSOLIDATION, COMBINATION, REORGANIZATION, SALE, LEASE, OR EXCHANGE OF ASSETS
OR DISSOLUTION AND LIQUIDATION OR SUCH CHANGE IN THE BOARD OR (Y) NO LATER THAN
30 DAYS AFTER A CORPORATE CHANGE OF THE TYPE DESCRIBED IN CLAUSE (IV), THE
COMMITTEE, ACTING IN ITS SOLE DISCRETION WITHOUT THE CONSENT OR APPROVAL OF ANY
PARTICIPANT, SHALL EFFECT ONE OR MORE OF THE FOLLOWING ALTERNATIVES IN AN
EQUITABLE AND APPROPRIATE MANNER TO PREVENT DILUTION OR ENLARGEMENT OF THE
BENEFITS OR POTENTIAL BENEFITS INTENDED TO BE MADE AVAILABLE UNDER THE STOCK
INCENTIVE PLAN, WHICH ALTERNATIVES MAY VARY AMONG INDIVIDUAL PARTICIPANTS AND
WHICH MAY VARY AMONG OPTIONS

 

--------------------------------------------------------------------------------

 


HELD BY ANY INDIVIDUAL PARTICIPANT: (1) ACCELERATE THE TIME AT WHICH OPTIONS
THEN OUTSTANDING MAY BE EXERCISED SO THAT SUCH OPTIONS MAY BE EXERCISED IN FULL
FOR A LIMITED PERIOD OF TIME ON OR BEFORE A SPECIFIED DATE FIXED BY THE
COMMITTEE, AFTER WHICH SPECIFIED DATE ALL SUCH UNEXERCISED OPTIONS AND ALL
RIGHTS OF PARTICIPANTS THEREUNDER SHALL TERMINATE, (2) REQUIRE THE MANDATORY
SURRENDER TO THE COMPANY BY ALL OR SELECTED PARTICIPANTS OF SOME OR ALL OF THE
OUTSTANDING OPTIONS HELD BY SUCH PARTICIPANTS (IRRESPECTIVE OF WHETHER SUCH
OPTIONS ARE THEN EXERCISABLE UNDER THE PROVISIONS OF THE STOCK INCENTIVE PLAN)
AS OF A DATE SPECIFIED BY THE COMMITTEE, IN WHICH EVENT THE COMMITTEE SHALL
THEREUPON CANCEL SUCH OPTIONS, AND THE COMPANY SHALL PAY (OR CAUSE TO BE PAID)
TO EACH PARTICIPANT AN AMOUNT OF CASH PER SHARE EQUAL TO THE EXCESS, IF ANY, OF
THE AMOUNT CALCULATED IN SUBPARAGRAPH (D) BELOW (THE “CHANGE OF CONTROL VALUE”)
OF THE SHARES SUBJECT TO SUCH OPTIONS OVER THE EXERCISE PRICE(S) UNDER SUCH
OPTIONS FOR SUCH SHARES, OR (3) MAKE SUCH ADJUSTMENTS TO OPTIONS THEN
OUTSTANDING AS THE COMMITTEE DEEMS APPROPRIATE TO REFLECT SUCH CORPORATE CHANGE
AND TO PREVENT THE DILUTION OR ENLARGEMENT OF RIGHTS (PROVIDED, HOWEVER, THAT
THE COMMITTEE MAY DETERMINE IN ITS SOLE DISCRETION THAT NO ADJUSTMENT IS
NECESSARY TO SUCH OPTIONS THEN OUTSTANDING), INCLUDING, WITHOUT LIMITATION,
ADJUSTING SUCH AN OPTION TO PROVIDE THAT THE NUMBER AND CLASS OF SHARES OF
COMMON STOCK COVERED BY SUCH OPTION SHALL BE ADJUSTED SO THAT SUCH OPTION SHALL
THEREAFTER COVER SECURITIES OF THE SURVIVING OR ACQUIRING CORPORATION OR OTHER
PROPERTY (INCLUDING, WITHOUT LIMITATION, CASH) AS DETERMINED BY THE COMMITTEE IN
ITS SOLE DISCRETION.


(D)               CHANGE OF CONTROL VALUE.  FOR THE PURPOSES OF CLAUSE (2) IN
SUBPARAGRAPH (C) ABOVE, THE “CHANGE OF CONTROL VALUE” SHALL EQUAL THE AMOUNT
DETERMINED IN THE FOLLOWING CLAUSE (I), (II) OR (III), WHICHEVER IS APPLICABLE:
(I) THE PER SHARE PRICE OFFERED TO STOCKHOLDERS OF THE COMPANY IN ANY SUCH
MERGER, CONSOLIDATION, OR OTHER BUSINESS COMBINATION, REORGANIZATION, SALE OF
ASSETS OR DISSOLUTION AND LIQUIDATION TRANSACTION, (II) THE PER SHARE PRICE
OFFERED TO STOCKHOLDERS OF THE COMPANY IN ANY TENDER OFFER OR EXCHANGE OFFER
WHEREBY A CORPORATE CHANGE TAKES PLACE, OR (III) IF SUCH CORPORATE CHANGE OCCURS
OTHER THAN PURSUANT TO A TENDER OR EXCHANGE OFFER, THE FAIR MARKET VALUE PER
SHARE OF THE SHARES INTO WHICH SUCH OPTIONS BEING SURRENDERED ARE EXERCISABLE,
AS DETERMINED BY THE COMMITTEE AS OF THE DATE DETERMINED BY THE COMMITTEE TO BE
THE DATE OF CANCELLATION AND SURRENDER OF SUCH OPTIONS.  IN THE EVENT THAT THE
CONSIDERATION OFFERED TO STOCKHOLDERS OF THE COMPANY IN ANY TRANSACTION
DESCRIBED IN THIS SUBPARAGRAPH (D) OR SUBPARAGRAPH (C) ABOVE CONSISTS OF
ANYTHING OTHER THAN CASH, THE COMMITTEE SHALL DETERMINE THE FAIR CASH EQUIVALENT
OF THE PORTION OF THE CONSIDERATION OFFERED WHICH IS OTHER THAN CASH.


(E)                OTHER CHANGES IN THE COMMON STOCK.  IN THE EVENT OF CHANGES
IN THE OUTSTANDING COMMON STOCK BY REASON OF RECAPITALIZATIONS, REORGANIZATIONS,
MERGERS, CONSOLIDATIONS, COMBINATIONS, SPLIT-UPS, SPLIT-OFFS, SPIN-OFFS,
EXCHANGES, OR OTHER RELEVANT CHANGES IN CAPITALIZATION OR DISTRIBUTIONS (OTHER
THAN ORDINARY DIVIDENDS) TO THE HOLDERS OF COMMON STOCK OCCURRING AFTER THE DATE
OF THE GRANT OF ANY AWARD AND NOT OTHERWISE PROVIDED FOR BY THIS PARAGRAPH X,
SUCH AWARD AND ANY AGREEMENT EVIDENCING SUCH AWARD SHALL BE SUBJECT TO
ADJUSTMENT BY THE COMMITTEE AT ITS SOLE DISCRETION AS TO THE NUMBER AND PRICE OF
SHARES OF COMMON STOCK OR OTHER CONSIDERATION SUBJECT TO SUCH AWARD IN AN
EQUITABLE AND APPROPRIATE MANNER SO AS TO PREVENT THE DILUTION OR ENLARGEMENT OF
THE BENEFITS OR POTENTIAL BENEFITS INTENDED TO BE MADE AVAILABLE UNDER SUCH
AWARD.  IN THE EVENT OF ANY SUCH CHANGE IN THE OUTSTANDING COMMON STOCK OR
DISTRIBUTION TO THE HOLDERS OF COMMON STOCK, OR UPON THE OCCURRENCE OF ANY OTHER
EVENT DESCRIBED IN THIS PARAGRAPH X, THE AGGREGATE MAXIMUM NUMBER OF SHARES
AVAILABLE

 

--------------------------------------------------------------------------------

 


UNDER THE STOCK INCENTIVE PLAN, THE AGGREGATE MAXIMUM NUMBER OF SHARES THAT MAY
BE ISSUED UNDER THE STOCK INCENTIVE PLAN THROUGH INCENTIVE STOCK OPTIONS, AND
THE MAXIMUM NUMBER OF SHARES THAT MAY BE SUBJECT TO AWARDS GRANTED TO ANY ONE
INDIVIDUAL SHALL BE APPROPRIATELY ADJUSTED TO THE EXTENT, IF ANY, DETERMINED BY
THE COMMITTEE, WHOSE DETERMINATION SHALL BE CONCLUSIVE. 


(F)                STOCKHOLDER ACTION.  ANY ADJUSTMENT PROVIDED FOR IN THE ABOVE
SUBPARAGRAPHS SHALL BE SUBJECT TO ANY STOCKHOLDER ACTION REQUIRED BY APPLICABLE
LAW OR REGULATION OR THE COMPANY’S CERTIFICATE OF INCORPORATION OR BYLAWS.


(G)               NO ADJUSTMENTS UNLESS OTHERWISE PROVIDED.  EXCEPT AS
HEREINBEFORE EXPRESSLY PROVIDED, THE ISSUANCE BY THE COMPANY OF SHARES OF STOCK
OF ANY CLASS OR SECURITIES CONVERTIBLE INTO SHARES OF STOCK OF ANY CLASS, FOR
CASH, PROPERTY, LABOR OR SERVICES, UPON DIRECT SALE, UPON THE EXERCISE OF RIGHTS
OR WARRANTS TO SUBSCRIBE THEREFOR, OR UPON CONVERSION OF SHARES OR OBLIGATIONS
OF THE COMPANY CONVERTIBLE INTO SUCH SHARES OR OTHER SECURITIES, AND IN ANY CASE
WHETHER OR NOT FOR FAIR VALUE, SHALL NOT AFFECT, AND NO ADJUSTMENT BY REASON
THEREOF SHALL BE MADE WITH RESPECT TO, THE NUMBER OF SHARES OF COMMON STOCK
SUBJECT TO AWARDS THERETOFORE GRANTED OR THE PURCHASE PRICE PER SHARE, IF
APPLICABLE.


XI.  AMENDMENT AND TERMINATION OF THE STOCK INCENTIVE PLAN

The Board in its discretion may terminate the Stock Incentive Plan at any time
with respect to any shares of Common Stock for which Awards have not theretofore
been granted.  The Board shall have the right to alter or amend the Stock
Incentive Plan or any part thereof from time to time; provided that no change in
the Stock Incentive Plan may be made that would materially impair the rights of
a Participant with respect to an Award theretofore granted without the consent
of the Participant, and provided, further, that the Board may not, without
approval of the stockholders of the Company, (a) amend the Stock Incentive Plan
to increase the aggregate maximum number of shares that may be issued under the
Stock Incentive Plan, increase the aggregate maximum number of shares that may
be issued under the Stock Incentive Plan through Incentive Stock Options, or
change the class of individuals eligible to receive Awards under the Stock
Incentive Plan, or (b) amend or delete Paragraph VII(f).


XII.  MISCELLANEOUS 


(A)               NO RIGHT TO AN AWARD.  NEITHER THE ADOPTION OF THE STOCK
INCENTIVE PLAN NOR ANY ACTION OF THE BOARD OR OF THE COMMITTEE SHALL BE DEEMED
TO GIVE ANY INDIVIDUAL ANY RIGHT TO BE GRANTED AN AWARD, OR ANY OTHER RIGHTS
HEREUNDER EXCEPT AS MAY BE EVIDENCED BY AN AWARD AGREEMENT DULY EXECUTED ON
BEHALF OF THE COMPANY, AND THEN ONLY TO THE EXTENT AND ON THE TERMS AND
CONDITIONS EXPRESSLY SET FORTH THEREIN.  THE STOCK INCENTIVE PLAN SHALL BE
UNFUNDED.  THE COMPANY SHALL NOT BE REQUIRED TO ESTABLISH ANY SPECIAL OR
SEPARATE FUND OR TO MAKE ANY OTHER SEGREGATION OF FUNDS OR ASSETS TO ASSURE THE
PERFORMANCE OF ITS OBLIGATIONS UNDER ANY AWARD.


(B)               NO EMPLOYMENT/MEMBERSHIP RIGHTS CONFERRED.  NOTHING CONTAINED
IN THE STOCK INCENTIVE PLAN SHALL (I) CONFER UPON ANY EMPLOYEE OR CONSULTANT ANY
RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT OR OF A CONSULTING OR ADVISORY
RELATIONSHIP WITH THE COMPANY OR

 

--------------------------------------------------------------------------------

 


ANY AFFILIATE OR (II) INTERFERE IN ANY WAY WITH THE RIGHT OF THE COMPANY OR ANY
AFFILIATE TO TERMINATE HIS OR HER EMPLOYMENT OR CONSULTING OR ADVISORY
RELATIONSHIP AT ANY TIME.  NOTHING CONTAINED IN THE STOCK INCENTIVE PLAN SHALL
CONFER UPON ANY DIRECTOR ANY RIGHT WITH RESPECT TO CONTINUATION OF MEMBERSHIP ON
THE BOARD.


(C)                OTHER LAWS; WITHHOLDING.  THE COMPANY SHALL NOT BE OBLIGATED
TO ISSUE ANY COMMON STOCK PURSUANT TO ANY AWARD GRANTED UNDER THE STOCK
INCENTIVE PLAN AT ANY TIME WHEN THE SHARES COVERED BY SUCH AWARD HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND SUCH OTHER STATE
AND FEDERAL LAWS, RULES, AND REGULATIONS AS THE COMPANY OR THE COMMITTEE DEEMS
APPLICABLE AND, IN THE OPINION OF LEGAL COUNSEL FOR THE COMPANY, THERE IS NO
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH LAWS, RULES, AND
REGULATIONS AVAILABLE FOR THE ISSUANCE AND SALE OF SUCH SHARES.  NO FRACTIONAL
SHARES OF COMMON STOCK SHALL BE DELIVERED, NOR SHALL ANY CASH IN LIEU OF
FRACTIONAL SHARES BE PAID UNLESS OTHERWISE DETERMINED BY THE COMMITTEE.  UNLESS
OTHER ARRANGEMENTS HAVE BEEN MADE THAT ARE ACCEPTABLE TO THE COMPANY, THE
COMPANY SHALL HAVE THE RIGHT TO DEDUCT OR WITHHOLD, OR CAUSE TO BE DEDUCTED OR
WITHHELD, OR TO PERMIT A PARTICIPANT TO ELECT TO HAVE DEDUCTED OR WITHHELD, FROM
ANY AWARD, FROM ANY PAYMENT DUE OR TRANSFER MADE UNDER ANY AWARD OR FROM ANY
COMPENSATION OR OTHER AMOUNT OWING TO A PARTICIPANT, THE AMOUNT (IN CASH, COMMON
STOCK (INCLUDING COMMON STOCK THAT WOULD OTHERWISE BE ISSUED WITH RESPECT TO
SUCH AWARD) OR OTHER PROPERTY) OF ANY APPLICABLE TAXES REQUIRED BY LAW TO BE
WITHHELD, TO REQUIRE ANY PAYMENTS REQUIRED TO ENABLE IT TO SATISFY ITS
WITHHOLDING OBLIGATIONS AND TO TAKE SUCH OTHER ACTION AS MAY BE NECESSARY IN THE
OPINION OF THE COMPANY TO SATISFY ITS WITHHOLDING OBLIGATIONS WITH RESPECT TO
SUCH AWARD.


(D)               NO RESTRICTION ON CORPORATE ACTION.  NOTHING CONTAINED IN THE
STOCK INCENTIVE PLAN SHALL BE CONSTRUED TO PREVENT THE COMPANY OR ANY AFFILIATE
FROM TAKING ANY ACTION WHICH IS DEEMED BY THE COMPANY OR SUCH AFFILIATE TO BE
APPROPRIATE OR IN ITS BEST INTEREST, WHETHER OR NOT SUCH ACTION WOULD HAVE AN
ADVERSE EFFECT ON THE STOCK INCENTIVE PLAN OR ANY AWARD MADE UNDER THE STOCK
INCENTIVE PLAN.  NO PARTICIPANT, BENEFICIARY OR OTHER PERSON SHALL HAVE ANY
CLAIM AGAINST THE COMPANY OR ANY AFFILIATE AS A RESULT OF ANY SUCH ACTION.


(E)                RESTRICTIONS ON TRANSFER.  AN AWARD (OTHER THAN AN INCENTIVE
STOCK OPTION, WHICH SHALL BE SUBJECT TO THE TRANSFER RESTRICTIONS SET FORTH IN
PARAGRAPH VII(C)) SHALL NOT BE TRANSFERABLE OTHERWISE THAN (I) BY WILL OR THE
LAWS OF DESCENT AND DISTRIBUTION, (II) PURSUANT TO A QUALIFIED DOMESTIC
RELATIONS ORDER AS DEFINED BY THE CODE OR TITLE I OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED, OR THE RULES THEREUNDER, OR (III) WITH
THE CONSENT OF THE COMMITTEE.


(F)                CLAWBACK.  NOTWITHSTANDING ANY PROVISIONS IN THE STOCK
INCENTIVE PLAN TO THE CONTRARY, ANY PORTION OF THE PAYMENTS AND BENEFITS
PROVIDED UNDER THE STOCK INCENTIVE PLAN OR THE SALE OF SHARES OF COMMON STOCK
SHALL BE SUBJECT TO A CLAWBACK OR OTHER RECOVERY BY THE COMPANY TO THE EXTENT
NECESSARY TO COMPLY WITH APPLICABLE LAW INCLUDING, WITHOUT LIMITATION, THE
REQUIREMENTS OF THE DODD-FRANK WALL STREET REFORM AND CONSUMER PROTECTION ACT OF
2010 OR ANY SECURITIES AND EXCHANGE COMMISSION RULE.


(G)               DELAYED PAYMENT RESTRICTION.  NOTWITHSTANDING ANY PROVISION IN
THE STOCK INCENTIVE PLAN OR AN AWARD AGREEMENT TO THE CONTRARY, IF ANY PAYMENT
OR BENEFIT PROVIDED FOR UNDER AN AWARD WOULD BE SUBJECT TO ADDITIONAL TAXES AND
INTEREST UNDER SECTION 409A OF THE

 

--------------------------------------------------------------------------------

 


CODE IF THE PARTICIPANT’S RECEIPT OF SUCH PAYMENT OR BENEFIT IS NOT DELAYED IN
ACCORDANCE WITH THE REQUIREMENTS OF SECTION 409A(A)(2)(B)(I) OF THE CODE, THEN
SUCH PAYMENT OR BENEFIT SHALL NOT BE PROVIDED TO THE PARTICIPANT (OR THE
PARTICIPANT’S ESTATE, IF APPLICABLE) UNTIL THE EARLIER OF (I) THE DATE OF THE
PARTICIPANT’S DEATH OR (II) THE DATE THAT IS SIX MONTHS AFTER THE DATE OF THE
PARTICIPANT’S SEPARATION FROM SERVICE WITH THE COMPANY.


(H)               GOVERNING LAW.  THE STOCK INCENTIVE PLAN SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF.

 

--------------------------------------------------------------------------------